DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 10, and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al, US Patent Application Publication 2020/0211834 (newly submitted).

The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Yang teaches a deposition method comprising delivering a silicon-containing precursor ([0020-0021], via 108) and a boron-containing precursor ([0031], via 110) to a processing region of a semiconductor processing chamber 102 (figure 1); delivering a dopant-containing precursor with the silicon-containing precursor and the boron-containing precursor, wherein the dopant-containing precursor includes one or more of carbon, nitrogen, oxygen, or sulfur [0020]; forming a plasma of all precursors within the processing region of the semiconductor processing chamber (abstract); and depositing a silicon-and-boron material (silicon boron nitride layer, [0032]) on a substrate disposed within the processing region of the semiconductor processing chamber, wherein the silicon-and-boron material includes greater than or about 1 at.% of a dopant from the dopant-containing precursor (nitrogen concentrations are disclosed in [0034]) and wherein a hydrogen concentration within the silicon-and-boron material is maintained below or about 5 at.% (hydrogen content may have a concentration of about 1-5 at percent, as disclosed in [0033]).

Regarding claim 2, Yang teaches the silicon-and- boron material is characterized by an extinction coefficient of less than or about 0.3 at 633 nm (Note: [0043-0044] of the originally-filed Specification states that by increasing the dopant incorporation the extinction coefficients at 633 nm may be at or below 0.35. Since the reference of Yang teaches the nitrogen dopant at 20-50 atomic percent, which is higher than 1 atomic percent, this limitation is held to be a matter of obvious to the cited prior art of Fox. MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.)

Regarding claim 3, Yang teaches a hydrogen concentration within the film silicon-and-boron material is maintained below or about 3 at. % [0033].

Regarding claim 8, Yang teaches the silicon- containing precursor comprises silane, and wherein the boron-containing precursor comprises diborane (abstract).

Regarding claim 10, Yang teaches a deposition method comprising: delivering a deposition precursor comprising boron ([0031], via 110), silicon, [0020-0021], via 108) or germanium to a processing region of a semiconductor processing chamber 102 (figure 1), providing a dopant comprising carbon, nitrogen, sulfur, or oxygen to the processing region [0020]; forming a plasma of the deposition precursor and the dopant within the processing region of the semiconductor processing chamber (abstract); and depositing a material incorporating the dopant, wherein the material is characterized by an extinction coefficient of less than or about 0.35 at 633 nm, and wherein a hydrogen concentration within the material is maintained below or about 5 at.% (hydrogen content may have a concentration of about 1-5 at percent, as disclosed in [0033]).

Note: with regards to the limitation of “the material is characterized by an extinction coefficient of less than or about 0.35 at 633 nm”, [0043-0044] of the originally-filed Specification states that by increasing the dopant incorporation the extinction coefficients at 633 nm may be at or below 0.35. Since the reference of Yang teaches the nitrogen dopant at 20-50 atomic percent, which is higher than 1 atomic percent, this limitation is held to be a matter of obvious to the cited prior art of Fox. MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.)

Regarding claim 13, Yang teaches the extinction coefficient is less than or about 0.30 at 633 nm (Note: [0043-0044] of the originally-filed Specification states that by increasing the dopant incorporation the extinction coefficients at 633 nm may be at or below 0.35. Since the reference of Yang teaches the nitrogen dopant at 20-50 atomic percent, which is higher than 1 atomic percent, this limitation is held to be a matter of obvious to the cited prior art of Fox. MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.)

Regarding claim 14, Yang teaches the dopant is incorporated within the film the material at greater than or about 2 at. % [0033].

Regarding claim 15, Yang teaches at least two dopants are incorporated within the film the material (Note: one dopant is nitrogen while the other dopant is hydrogen, see abstract).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claims 1-3, 8, 10, and 13-15 above, and further in view of Arkles et al, US Patent Application Publication 2001/0051215 (as cited in previous Office Action).

The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Regarding claim 9, Yang fails to teach the dopant-containing precursor comprises nitrous oxide.

Arkles teaches the dopant-containing precursor comprises nitrous oxide [0041] as one of several conventional materials that is commonly used as a nitrogen reactant that may react with a silicon-based component or gas.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arkles with that of Yang because nitrous oxide is one of several commonly-known nitrogen reactant gas that is used to react with a silicon-based component or gas.


This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al, US Patent Application Publication 2013/0157466 (as cited in previous Office Action)

Regarding claim 17, Fox teaches a deposition method comprising delivering at least one of a silicon-containing precursor (silicon-containing reactant)  , a boron-containing precursor, (boron-containing reactant), and a germanium-containing precursor to a processing region of a semiconductor processing chamber; delivering a dopant-containing precursor (nitrogen-containing reactant) to the processing region of the semiconductor processing chamber, wherein the dopant-containing precursor includes one or more of carbon, nitrogen, oxygen, or sulfur (claim 1, lines 6-12); forming a plasma of all precursors within the processing region of the semiconductor processing chamber (claim 1, lines 11-12); and depositing a doped material on a substrate disposed within the processing region of the semiconductor processing chamber (referred to as a “silicon nitride” in claim 1, but is shown as SiBN in layers of figure 27), wherein the doped material includes greater than or about 1 at.% of a dopant from the dopant-containing precursor [0071, wherein nitrogen may be between 25-50 atomic percent]; performing a thermal anneal of the silicon-and-boron material at a temperature above or about 400 °C [0006].

Fox fails to teach subsequent to the thermal anneal, a material stress of the material deposited is less than or about 1.5 GPa.

However, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 20, Yang teaches the extinction an extinction coefficient of the doped material is less than or about 0.30 at 633 nm (Note: [0043-0044] of the originally-filed Specification states that by increasing the dopant incorporation the extinction coefficients at 633 nm may be at or below 0.35. Since the reference of Yang teaches the nitrogen dopant at 20-50 atomic percent, which is higher than 1 atomic percent, this limitation is held to be a matter of obvious to the cited prior art of Fox. MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.)

Allowable Subject Matter

Claims 4-7, 11, 12, 16, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed with respect to claim 17 have been fully considered but they are not persuasive. 

In response to Applicant’s argument concerning claim 17 (see page 9 of “Applicant’s Remark”), it is noted that [0040] of Applicant’s Published Specification teaches that the material stress being less than or about 1.5 GPa is a result of performing a thermal anneal on the deposited layer. While Applicant has stated that this stress coefficient is the result of having a lower hydrogen content, the claim fails to recite what the hydrogen content must be in the layer to achieve this result. Therefore, this stress coefficient is been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization.

Therefore, the rejection of claim 17 under 35 USC 103 using the cited prior art of Fox is maintained. 

Conclusion

Applicant's amendment of claims 1 and 10 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899